Title: To George Washington from Gabriel Peterson Van Horne, 22 April 1792
From: Van Horne, Gabriel Peterson
To: Washington, George



Sir,
Baltimore 22nd April 1792

Sensable of the important Conerns, which Surround the President, I feel a diffidence in Offering this Address; But impression which Arise, from a regard for the General welfare, are the motives which dictate, And will I trust, plead an Appology.
Facility, and dispatch of Public intelligence, being an Object of Considerable importance; I beg leave To Suggest the propriety of such Arrangements, as will at least Effect a more speedy, and Competant establishment On the Great soarce of Communication, between the City of Philadelphia, and Richmond.
The System now in practice require 5 days to Compleat a Tour—the Same returning Admitts of 10 Days for Answering Letters, or dispatches—Enclosd therefore, is Submitted, principles perfectly practicable, which will Accomplish the Distance in 4 Days—Answers in Eight.
Objections may Arise from the habits of indulgence with The Citizens of Philadelphia—the detention of the Public Mails In that City Twenty One Hours, (and confind to a late Hour in the Morning) greatly Embarrass Expedition—This Circumstance of Detention, admits Expresses to Anticipate, the intelligence of the Public Mails, to the Disadvantage of the Community; & the Injury of the Revanue, and its requisite recoursces. Permit me Sir, to Subscribe myself, Your Most Obedient, and Obliged Servt

Gabriel P. Van Horne

